Citation Nr: 0323089	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  98-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing loss with dizziness 
as a result of treatment by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1953 to January 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  When the case was previously before the board 
in June 2000, it was remanded for further RO action.  It was 
returned to the Board in February 2003.  


REMAND

Following the return of the case to the Board, the Board 
undertook additional development of the issue on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  

First, the veteran was notified by letter sent to his address 
of record in Ohio that arrangements had been made for him to 
be afforded a VA examination relevant to his hearing loss 
disability.  VA outpatient records in the claims file reflect 
a Florida address for the veteran; however, the veteran has 
not indicated any change in his address and none of the 
letters sent to the veteran by the RO to the Ohio address has 
been returned as undeliverable.  Moreover, a Report of 
Contact dated in February 2003 is consistent with the record, 
also noting an Ohio address as the veteran's address of 
record.  The veteran did not report for the VA examination 
scheduled in July 2003.  The Board further notes that, as 
noted by the veteran's representative in the March 2003 
Informal Hearing Presentation, the veteran also did not 
respond to RO requests for information dated in July and 
December 2000 or in January 2003.  Accordingly, no additional 
examination evidence has been added to the record as a result 
of the Board's development.  The Board notes that it is the 
veteran's responsibility to keep VA apprised of his 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 264 
(1993).  

The claims file does reflect that additional records from the 
Social Security Administration were associated with the 
claims file as a result of Board development.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
evidence developed by the Board without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without obtaining a waiver from the 
claimant of such consideration by the agency of original 
jurisdiction.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Thus, the Board does not have the authority to decide the 
veteran's claim at this time.  Rather, such evidence, to 
include the evidence indicating the veteran's failure to 
report for the scheduled examination, must first be 
considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should undertake any 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  

2.  The RO should then readjudicate the 
issue on appeal based on the evidence 
received since its last decision on this 
issue.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include recitation of all evidence 
considered, to include the veteran's 
failure to report for scheduled 
examination, as well as notice of 
governing laws and regulations and the 
reasons and bases for the determination.  
The veteran and his representative should 
be afforded an appropriate opportunity to 
respond to the supplemental statement of 
the case.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(CONTINUED ON NEXT PAGE)


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


